*581
By the Court.

Wilson, Oh. J.
It is argued in this case that if the act of February 3, 1862, determined the lien of the defendant’s judgment, the repeal of the act by the General Statutes of 1866 restored it. We think this view could not be sustained if the General Statutes were silent as to the effect of such repeal, but the language of chapter 121 of said statutes, by saving any right “ accruing, accrued or established, ” shows beyond a doubt that the repeal has not and was not intended to have such effect. All the other questions in the case are passed on in Burwell vs. Tullis.
The order appealed from is affirmed.